Exhibit 99.1 John M. Turner, Jr.PresidentThomas L. Callicutt, Jr.EVP & CFOLewis P. RogersEVP Credit Administration Gulf South Bank ConferenceMay 1, 2008New Orleans, LA Thomas L. Callicutt, Jr.Chief Financial Officer Forward-Looking Statements This presentation may include forward-looking statements containingexpectations about future conditions and descriptions of future plans andstrategies. Whitney's ability to accurately predict the effects of future plans orstrategies is inherently limited such that actual results and performancecould differ materially from those set forth in the forward-lookingstatements. Factors that could cause actual results to differ from those expressed inthe forward-looking statements are available in Whitney’s filings with theSecurities and Exchange Commission. Whitney does not intend, and undertakes no obligation, to update orrevise any forward-looking statements, whether as a result of differencesin actual results, changes in assumptions or changes in other factorsaffecting such statements. Whitney Today §Whitney today is a very good,sound bank §Difficult operating environment §Credit §NIM §Strong balance sheet and solidcapital position §Cost control programs that are partof our strategic review process areexpected to benefit expense levels §Geographic diversification hashelped weather economicdownturns in other markets 1Q08 Earnings •Net income million •Earnings per share (diluted)$.45 •Results include: –A $2.3 million gain from the VISA IPO –A $1.4 million gain from the sale ofpre-1933 assets –A $1.0 million reduction to expensefrom the reversal of the VISA liabilityin 4Q07 –Provision expense of $14.0 million •Remain a well-capitalizedcompany –1.6 million shares repurchased –Increased quarterly dividend –Tangible capital ratio 8.32% •Net interest margin of 4.64% 1Q08 4Q07 (Period-end) Total Assets $10.8B $11.0B Total Loans $7.7B $7.6B Total Deposits $8.3B $8.6B Net Income $29.9MM $30.2MM E.P.S. (diluted) $.45 $.45 * NIM remains near the top of thepeer group *Active management of loan anddeposit pricing *Liquidity in the deposit base *Moderately asset-sensitive *Loan portfolio - 54% variable rate –(29% tied to Libor; 25% tied to Prime) *Benefiting from widerPrime/Libor spread –Approximately 7bps benefit in1Q08 compared to normal spread Net Interest Margin - Asset Sensitive 1Q08 Average Balances 1Q08 NIM 4.64% 1Q07 NIM 5.08% Diversified By Geography Total
